Title: From Thomas Jefferson to William Bingham, 29 July 1801
From: Jefferson, Thomas
To: Bingham, William


               
                  Dear Sir
                  Washington July 29. 1801.
               
               I have duly recieved your favor of the 25th. I had before felt a sincere concern for the circumstance which has made you wish for a change of scene, having myself entertained a very high esteem for the character which has left us and learnt from experience the indelible effects of such a loss. time is the only medicine & but an imperfect one. I thank you for the offer of services abroad. I have long since withdrawn myself from foreign correspondences, and therefore have nothing to trouble you with. I feel with due sensibility your good wishes for the success of my administration. those who will be satisfied with a government of energy enough to protect persons & property sacredly, will not, I trust, be disappointed: while no effort will be spared to prevent unnecessary burthens to the labouring man. I pray you to accept of my best wishes for your journeying, and assurances of my high consideration & respect.
               
                  
                     Th: Jefferson
                  
               
            